This action is in reference to the communication filed on 14 SEPT 2021
Amendments to claims 1, 5, 10, 12, 15, 17, 19, 21-23,  have been entered and considered as has the cancellation of claims 2, 6, 11, 13, 16, 18, leaving claims 1, 3-5, 7-10, 12, 14, 15, 17, 19-26 pending and examined. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 7-10, 12, 14, 15, 17, 19-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Activity Recognition in the Home Using Simple and Ubiquitous Sensors, hereinafter Tapia in view of Rakova et al (US 20160261268 A1, hereinafter Rakova). 

In reference to claim 1, 12, 17
Tapia teaches: A method, computer program product, and a system, all comprising: 
detecting, by a low-band electromagnetic noise signal detecting device, in response to a touch event generated by a user, low-band electromagnetic noise signals (at least [page 2, 7, 10] sensors are touch activated and contact is measured at a point, at least [page 5] both Berkeley motes and Smart-Its emit frequency at roughly 32 kHz therefore are low frequency); 
transmitting by [a device] the detected low-band electromagnetic noise signals [representative of an object] (see fig 3, table 4, 5, and related text: touch events are detected); 
receiving, by a computer processor, the detected low-band electromagnetic noise signal transmitted by the low-band electromagnetic noise signal [device] (see fig 3, table 4, 5, and related text: the information is received and charted):
comparing, by the computer processor, the detected low-band electromagnetic noise signal of to one or more stored electromagnetic noise signals associated with one or more  objects (at least fig 3, table 4, 5 and related text: activities or sensor firings are considered and compared to determine habits/routines);
determining, by the one or more computer processors, an identity of the object touched by the user based on the comparison between the detected low-band electromagnetic noise signal to the one or more stored electromagnetic noise signals associated with one or more objects [stored] (at least page 3, 5, table 1: the state change of an object is detected);
predicting, by the computer processor, one or more subsequent low-band electromagnetic noise signal detection events generated by the user touching associated with the one or more  objects that emit a low-band electromagnetic signals  (at least page 10, fig 3 and related text: predictions of sensor firing occur); 

Although Tapis as cited, and generally, teaches the idea of tracking a user’s movements or interactions with electromagnetic signals in order to determine habits and routines, and while Tapia generally discloses the idea of tracking this information to reach conclusions about a user, it does not specifically disclose the means by which signals are collected and how, and wherein the goal is to provide advertisements. Rakova however does teach:
A computer implemented method for providing one or more targeted digital advertisements to a user, the computer implemented method comprising (at least fig 2 and related text, as well as [0049]); 
Detecting, by a low band electromagnetic noise signal detecting device conductively connected to a user, in response to a touch event generated by the user touching an object, a low band electromagnetic signal that is at least one of the group consisting of emitted, conducted, and combinations thereof (at least [figure 1, 2, and related text including 013-014] “…the human body is a slight conductor and thus may couple to, and act as an antenna for, EMI signals.  An object coupled to EMI signals may couple to second conductive object and transmit EMI signals to the second conductive object.  For example, a portion of a user's body may capacitively couple to an electrode of a device and transmit to the electrode EMI signals coupled to the body.” “…the frequencies, bandwidth, amplitudes, and phase of EMI signals may be characteristic of the electronic components generating the EMI and the conductive properties of the object coupled to the EMI.” At [016] device 230 detects and processes EMI Signals); 
Transmitting, by the low band electromagnetic noise signal detecting device the detected low band electromagnetic noise signal (at least [fig 2 and related text including 016] “…device 230 having example hardware for detecting and processing EMI signals.  As described above and illustrated in FIG. 2, EMI signals 220 generated from an object such as device 210 are coupled to a body of a user 240, either directly or capacitively.  Device 230 is coupled, either directly or capacitively, to user 240 and receives EMI signals transmitted through the user's body.  As described more fully herein, device 230 receives and 
Receiving, by a computer processor, the detected low band electromagnetic noise signal transmitted by the low-band electromagnetic signal [at least fig 2, 4,] elements 250 in fig 2, and step 410 in figure 4 disclose receiving detected signals; at [0020] “…signals received by an analog front end and an ADC.  FIG. 4 illustrates an example method 400 for analyzing EMI signals.  At step 410, a frequency analysis of all or some of EMI signals is performed, Step 410 may calculate the frequency domain representation of the received EMI signals or a portion the EMI signal.” At [028] “…device 230 (or any other suitable processing device) may process signals received from user 240 at pre-determined intervals, such as every second.  In particular embodiments, the processing device may sample more frequently after one or more EMI signals of interest are detected.” At [0029] “…device may include one or more electrodes for receiving a signal and a transmitter for communicating the signal to one or more computing devices for all or certain processing steps.  Device 230 may be part of a network of interconnected computing devices, and signal acquisition, processing, analysis, and classification may be distributed across one or more other computing devices, performed by device 230, or any suitable combination thereof.” ); 
Comparing, by the computer processor, the detected low band electromagnetic noise signal to one or more stored electromagnetic noise signals associated with one or more objects stored on the computer processor (at least [034] “…at home the user may surrounded by EMI from a TV, mobile phone, and refrigerator, while at an office the user may be surrounded by EMI from a desktop computer, office lighting, and office phone system .Received EMI signal can thus be compared it to a data store associating EMI signals with particular noise, environments, and locations.  In particular embodiments, similarities between the received EMI signal and signals in the data store may be used along with machine learning algorithms to deduce the user's context, such as location and other environmental factors.” At [028] the system compares bandwidths of characteristic signals, “…processing device may determine changes in oven or washing machine indicating that the device has finished operating…” – i.e., the device knows the difference between the EM signals emitted by the respective devices during and after operation, and at [031] various calibration procedures are outlined for future use “…to locate the position of a touch event 
on device 210, device 230 may instruct the user to touch device 210 at a particular location.  Device 230 may analyze and record the resulting received EMI signal and associate the signal with the calibration event.” 
Determining by one or more computer processors, an identify of the object touched by the user, based on the comparison between the detected low band electromagnetic noise signal received by the one or more computer processors to the one or more stored electromagnetic noise signals associated with the one or more objects stored on the computer processor is based on the comparison between the detected electromagnetic noise signals associated with the one or more objects (at least [fig 5 and related text including 034-036] “…example technique 500 for processing, analyzing, and classifying EMI signals, for example to identify devices, differentiate between portions of devices, or determine proximity to a device (including contact with a device).” “…fingerprint may be EMI signals (or aspects thereof) that are characteristic of a particular device, such as a particular washing machine or tablet.  In particular embodiments, a fingerprint may be EMI signals (or aspects thereof) that are characteristic of a particular location and/or a particular device in a particular location.  For example, one fingerprint may be characteristic of a user's tablet in the user's living room (determined, for example, based on sensor data such as EMI signals (or lack thereof) from other devices in the user's living room) and another fingerprint may be characteristic of the same tablet but in the user's bedroom (again based on sensor data such as EMI signals (or lack thereof) from other devices in the user's bedroom).  In particular embodiments, a fingerprint may be characteristic of a particular device at a particular time.  For example, one fingerprint may correspond to an air conditioner during the afternoon (when the air conditioner is likely to be experiencing a relatively large load), and another fingerprint may correspond to the air conditioner during the evening (when the air conditioner is likely to be experiencing a relatively lighter load).  In particular 
[collect routine information regarding one or more] subsequent low band electromagnetic noise signal detection events generated by the user touching one or more objects that emit or conduct low band electromagnetic noise signals (at least see citation to [fig 5 and related text as shown above] as well as citations regarding training/classifying of the model at [0031] above in order to collect/learn classification/context information about a user’s routine, in addition: [049] “…device 230 may track a length of time of an operational state of a device, such has the amount of time a television, computer, or video game console has been powered on.  In particular embodiments, device and state identification may be used to log data regarding a device's operation.  Such logs may include when an event, such as data transfer, happens, for how long it happens, how frequently it happens, etc…”  at [050] “…device generating EMI signals may not have touch capability itself but may detect touches communicated from device 230.  Device 230 may detect contact between the user and the device generating the EMI signals and then communicate such contact to the device.”); 
Constructing by the computer processor, a characteristic user profile based on the [collected] one or more subsequent low band electromagnetic noise signal detection events (see at least [031-034, 036, 041-042, 058] these paragraphs disclose general discussion of “context” being collected and compared of a user’s environment, i.e. the user’s general activities may be collected and the context i.e. profile is created for a user based on the user’s movements and the EMI signals the user is in contact with; see also figs 3-5, and related text); 
Providing, by the processor, one or more targeted digital advertisements to the user at a predetermined subsequent time based on the characteristic user profiles (at least [049] a notification is provided to the user in the future when the device is detected to have completed a task, and further at [049] “…user contacting a coffee machine may be reminded of upcoming appointments, to buy more coffee, or the like.”  At [054] “touch detection may be combined with device identification to provide 
Tapia and Rakova are analogous references, in that both clearly teach constructing profiles of a user’s habits in a given or known environment, and extrapolating upon that data in the future. The extent to which the references overlap is clearly shown in the above citations. It would have been obvious to one of ordinary skill in the art at the time of the invention to include future message targeting, as well as promotional targeting as taught by Rakova, as Rakova teaches that a user may encounter various devices during the day and in given locations (see 0034). Rakova teaches that identifying these devices and the subsequent actions appropriate to them may be effective in determining a user's context, and therefore selecting appropriate notifications (see 0034). In particular, given Tapia’s preoccupation with predicting a user’s subsequent activities, and Rakova’s extensive disclosure of determining a user’s context based on historical modeling/computer/machine learning, it would have been obvious to one of ordinary skill in the art to provide informative notifications to a user in Tapia as taught by Rakova. 
While the combination as cited does disclose some level of profiling, based on user activity, Examiner notes that the combination does not specifically disclose wherein the characteristic user profile is as claimed. Srinivasan however does disclose:  
Applicability of EM signals to all means of communications as disclosed (at least [101] “The information transferred via communications interface 1017 may be in the form of signals such as electronic, electromagnetic, optical, or other signals capable of being received by communications interface 1017,”)
Predicting, by the computer processor, one or more subsequent low band electromagnetic signal detection events generated by the user [interacting] one or more objects that emit signals (at least [021-022, 048, 044, 062, 080, 089-90, fig 8 and related text] the system learns behaviors from a user’s activities and interactions with IoT devices – i.e. the heating is changed based on the user sleeping at night, or the room in which the user is in; using a probability equation the system is able to determine where the user is and what the likelihood or prediction of a given activity is)
Constructing, by the computer processor, a characteristic user profile based on the predicted one or more subsequently noise signal detection events, wherein the characteristic user profile is a profile based on the characteristics and activities of the user (at least [021-22, 048, 062, 080, 089-90 figure 8 and related text] profile is constructed for the user to detect “anomalies” such as a change in the predicted location or the activity completed in a given space on the part of the user – i.e. if the bathroom trips increase it might indicate a health issue that deviates from the normal
Providing by the computer processor, one or more targeted digital advertisements to the user at a predetermined subsequent time based on the characteristic profile (at least [095, 045, and claim 2 of the Publication] an advertisement is presented based on the semantic mapping). The Iot mapping of Srinivasan is analogous to the data collection and comparison as taught by Tapia and Rakova, as all references are dealing with monitoring the movements of a user through a given space with respect to interactions among device(s). The reference discloses that the plurality of mapping techniques and synchronization therein inherently improves performance (see 083). The reference further discloses the applicability of the interactions with IoT devices, to routine/habit learning as taught in Tapia/Rakova, in order to provide more insight into not just the places people spend time, but also, the activities in which they partake at a given space and time. 

In reference to claim 3, 25, 
Tapia further teaches wherein the characteristic user profile is constructed using at least one statistical model (at least [page 3]: Markov models).

In reference to claim 4, 20, 26
Tapia further teaches: wherein the at least one statistical model is at least one of a Hidden Markov Model and a Hierarchical Hidden Markov Model (at least [page 3]). 

In reference to claim 5


In reference to claim 7, 14, 19
Tapia teaches storing, by the computer processor, metadata corresponding to one or more electromagnetic noise signal detection events associated with the identified one or more  objects (at least fig 3, table 4, 5 and related text: activity data is stored); and
determining, by the computer processor, whether a quantity and a frequency of recorded metadata corresponding to the one or more electromagnetic signal detection events associated with the one or more objects meets a learning threshold prior to predicting the one or more subsequent electromagnetic noise signal detection events associated with the one or more objects (at least [pages 14, 15] detection routines/events with fewer than six incidences were ruled out). 

In reference to claim 8
Tapia further teaches prompting, by the computer processor, prompting a user to input metadata associated with the object touched by the user (at least [fig 3, page 7, 8 9] sensors are labeled, as well as user being prompted on the ESM to enter a label; user has at that point, touched the object represented by the label). 

In reference to claim 9, 24, 
Tapia further teaches: [using a PDA to report sensor activity during the time period] (at least [page 6, 7] ESM requires that the user device/PDA report the sensor interactions.). Tapia however, does not specifically disclose what the detecting device specifically is. Rakova however, does teach wherein the low band electromagnet noise signal detecting device comprises at least one of the group consisting of a 
as  detected low-band electromagnetic noise signal of one or more objects comprises receiving the detected electromagnetic noise signal from one or more of a smart watch, a smart phone, a smart television, a laptop computer, and a tablet computer equipped with a radio receiver (at least [page 6, 7] ESM requires that the user device/PDA report the sensor interactions.)

In reference to claim 10, 15:
Tapia/Rakova teaches all the limitations above. Rakova further teaches wherein: the computer program product of claim 12, wherein providing the one or more targeted digital advertisements to the user comprises program instructions to provide one or more banner advertisements on one or more website pages, provide sponsored content on one or more social media platforms, provide at least one of  the group of audio and video commercial advertisements on one or more web-based media streaming platforms, provide direct-to-user text messaging, and provide direct-to-user electronic mailing and combinations thereof (at least 036, 049, 054, 071, as well as published version of claim 8: notification, i.e. an sms may be created for a user based on the activity.) It would have been obvious to one of ordinary skill in the art at the time of the invention to include the various notification functionality as taught by Rakova, because Rakova teaches that this provides enhanced services to the user (see 0049), in that the user benefits directly from the monitoring itself. 

In reference to claim 21, 22, 23 
Tapia teaches: wherein the characteristic user profile is based upon at least one of a group consisting of demographics, location-based categories, activity-based categories, and combinations thereof (at least fig 3, table 4, 5, and related text: activity based categories).




	

Response to Arguments

	Applicant’s remarks as filed on 14 SEPT 2021 have been fully considered. 
	Applicant’s amendments and remarks appear to have overcome the rejection under 35 USC 112, as such the rejection is withdrawn. 
	Applicant’s remarks regarding the prior art begin on page 11 with a summary of the claim 1, and a discussion of Tapia. Applicant Tapia does not teach a “touch event” — however, Examiner respectfully disagrees and instead submits Applicant is seeking a more narrow definition than required per the claim limitations. Tapia discloses that sensors fire or trigger when the sensor is moved. A user moving the knob on a sink or picking up the phone is by definition, a touch event. If Applicant seeks some other, more limited definition, Applicant is encouraged to add that to the claim limitations. Tapia teaches that these devices categorically emit a signal and as such they are identified as having been moved or rather, that the object to which they are affixed, has bene moved – that is how the system tracks the sensor movement to begin with. Further to Applicant’s remarks on page 13, Examiner finds that Tapia discloses that the sensors attached to a given item appear to be categorized by a computer – i.e. the sensors associated with a given item register when the movement occurs. Again, as noted by Applicant, some of the limitations argued are not cited in full to Tapia. Tapia discloses the word prediction multiple times with regard to the activities or the sensor next operated in the environment. Again, Tapia is only cited to the extent of what it teaches – that based on the sensor activity, habits of the inhabitants of a space equipped with such sensors are determined or discovered. Construction of profiles per se, to the extent Applicant is noting, is cited to the remaining references. 
	Turning to Applicant’s discussion of Rakova, Applicant appears to be again seeking a more narrow recitation than is claimed. Rakova categorically discloses determining what a user’s movements are, including context and environmental factors, using EMI. A user’s context is absolutely a part of a profile, however, as shown above Examiner has cited to a new reference to disclose portions of the limitations in question. Classifying a device of a user – i.e. the state of the device, is absolutely indicative of user profile information. A user’s location relative to a device is also a part of a user profile – the user’s device usage and perhaps distance from the device. Examiner disagrees with Applicants assertion on page 20 regarding the advertisements in Rakova, as a notification to buy coffee is absolutely an advertisement. By definition, it is a notification encouraging a user to make a purchase. 
Applicant’s remaining remarks regarding the additional independent/dependent claims are found unpersuasive at least in view of the rejection and discussion above with respect to claim 1. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE . KOLOSOWSKI-GAGER/
Primary Examiner
Art Unit 3622